In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                      Filed: February 4, 2019

* * * * * * * * * * * * * *
STACEY JAMES-CORNELIUS,                            *       No. 17-1616V
on behalf of her minor child, E.J.,                *
                                                   *       Special Master Sanders
                 Petitioner,                       *
                                                   *
v.                                                 *
                                                   *
SECRETARY OF HEALTH                                *       Decision; Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                                *       Lack of Reasonable Basis.
                                                   *
          Respondent.                              *
* * * * * * * * * * * * * *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Amy P. Kokot, United States Department of Justice, Washington, D.C., for Respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

        On October 27, 2017, Stacey James-Cornelius (“Petitioner”) filed a petition on behalf of
her minor child, E.J., seeking compensation under the National Vaccine Injury Compensation
Program. 42 U.S.C. § 300aa–10 to 34 (2012)2 (the “Vaccine Act” or “Program”). Pet., ECF No.
1. Petitioner alleged that E.J. suffered autonomic nervous system dysfunction as a result of the
three human papillomavirus (“HPV”) vaccinations he received on October 30, 2014, December
23, 2014, and May 27, 2015. Id.; see also Pet’r’s Mot. for Dec. Dism. Pet. at 1, ECF No. 12.
After submitting medical records, Petitioner filed a motion to dismiss the case on February 9,
2018. ECF No. 12. The undersigned issued a decision dismissing Petitioner’s claim on February
9, 2018. ECF No. 13.

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, the undersigned agrees that the identified material fits within the requirements
of that provision, such material will be withheld from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99–660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Although Petitioner did not receive compensation, she is requesting an award of
attorneys’ fees and costs as permitted by the Vaccine Act. 42 U.S.C. § 300aa–15(e). In her
motion, Petitioner requested reimbursement of attorneys’ fees and costs in the total amount of
$14,668.60 (representing $13,664.00 in attorneys’ fees and $1,004.60 for costs incurred). Pet’r’s
Mot. for Att’ys’ Fees & Costs (“AFC”) at 1, ECF No. 14. Respondent contested the
appropriateness of any fees award and stated that “[P]etitioner produced no objective evidence to
support her allegations[.]” Resp’t’s Response at 10–11, ECF No. 19. In her reply, Petitioner
argued that despite a lack of medical records supporting E.J.’s symptom onset, “sworn testimony
from witnesses can serve as objective support for reasonable basis[]” in this case. Pet’r’s Reply
at 2–3, ECF No. 20. On April 26, 2018, Petitioner filed a supplemental brief amending the
amount in attorneys’ fees and costs requested, totaling $17,111.12.3 ECF No. 21.

        The matter is now ripe for disposition. For the reasons stated below, the undersigned
finds that Petitioner has not established that there was a reasonable basis for her claim.
Therefore, Petitioner’s motion for attorneys’ fees and costs is hereby DENIED.

I.      Billing Record and Procedural History

        According to the billing record submitted with the fees request, Petitioner’s counsel and
his associates began working on this case on January 3, 2017. See Pet’r’s Mot. for AFC, Ex. A
at 6, ECF No. 14-1. They began to request medical records from various healthcare providers
immediately thereafter, and they started to review medical records as early as February 22, 2017.
See, e.g., id. at 1–9. The billing record demonstrates that over the next eight months, counsel and
his associates conducted various tasks related to case preparation, including requesting and
reviewing medical records. They also participated in telephone conferences with Petitioner to
discuss “missing medical records.” Id. During one such conference, counsel specifically
discussed the “need [for] those records to fill in gaps as to what happened.” Id. at 2. That
conference took place on September 26, 2017, just one month prior to the date on which the
petition was filed. Based on the undersigned’s review of the billing record, it appears that
counsel and his associates completed approximately 15 hours of work pertaining to record
review during the period between February and October 2017. See id. at 1–13.

        There is additional evidence in the billing record that reveals the concern Petitioner’s
counsel had about missing medical records and their effect on the case. For instance, on April
21, 2017, counsel noted that he had sent Petitioner a “follow-up email requesting that she
recheck the list of providers she forwarded to [them] to insure that she identified all seen.” Id. at
5. Three days later, counsel noted that he had received a “telephone call from [Petitioner] to
discuss the situation regarding the medical records [they had] received from Pediatrics at
Brookstone and other issues[.]” Id. On August 17, 2017, counsel noted that he had a “[c]all with
Wellstar re: missing encounter visits . . . .” Id. at 2. On September 22, 2017—just over one
month prior to filing the petition—counsel noted that he had an “[e]xtended conversation with
[Petitioner] re: missing records; vaccine causation; [and] timing of filing with [the] October

3
 The request for attorneys’ fees totaled $17,058.60, while the request for attorneys’ costs totaled
$1,057.12. See Pet’r’s Mot. for AFC, Ex. B, ECF No. 21-1.
                                                     2
vaccination date approaching.” Id. Four days later, counsel noted that he had another “[c]all
with [Petitioner] re: missing medical records [and the] burden of proof in [the] Program . . . .”
Id. In fact, counsel reiterated this concern to Petitioner multiple times over a period of six
months prior to filing the petition.

        Petitioner filed the petition together with her and E.J.’s affidavits on October 27, 2017.
ECF No. 1. Petitioner also filed some medical records on November 2, 2017. ECF No. 8. On
December 11, 2017, Petitioner filed a status report requesting a 30-day extension to file
outstanding missing medical records, ECF No. 9, which the undersigned granted. Non-PDF
Order, docketed Dec. 11, 2017. On January 5, 2018, Petitioner filed medical records from
Pediatrics at Brookstone. ECF No. 10. On January 11, 2018, Petitioner filed a Motion for
Extension of Time to file all outstanding medical records, ECF No. 11, which the undersigned
granted. Non-PDF Order, docketed Jan. 12, 2018. On February 9, 2018, however, Petitioner
filed a Motion for a Decision Dismissing her Petition on the grounds that “an investigation of the
facts ha[d] demonstrated to Petitioner that she [would] likely be unable to prove that she [was]
entitled to compensation in the Vaccine Program.” Pet’r’s Mot. for Dec. Dism. Pet. at 1, ECF
No. 12. Additional entries in the billing record also show counsel’s work on the matter
following Petitioner’s dismissal request and the undersigned’s issuance of a Decision thereafter.
See Pet’r’s Mot. for AFC, Ex. A at 3, ECF No. 14-1.

        On February 28, 2018, Petitioner filed a Motion for Attorneys’ Fees and Costs. ECF No.
14. In her motion, Petitioner argued that she acted in good faith in filing her petition because she
“has a subjective belief that vaccination caused E.J.’s injuries.” Id. at 2. Petitioner also
maintained that despite the lack of medical records, which was owed to the “dissol[ution] and
reform[ation] into new entities” of some of the medical providers, Petitioner’s and E.J.’s
affidavits together with the records already submitted are sufficient to determine reasonable basis
for her vaccine claim. Id. at 2–4. Finally, Petitioner explained that she filed the petition without
the missing records she “worked diligently” to obtain “[i]n order to preserve the statute of
limitations[.]” Id. at 3.

        Respondent responded to the fees motion on April 12, 2018, and contested Petitioner’s
entitlement to a fee award on reasonable basis grounds. See Resp’t’s Response, ECF No. 19. In
his response, Respondent argued that “[t]o have a ‘reasonable basis,’ a claim must, at minimum,
be supported by medical records or medical opinion.” Id. at 6 (quoting Everett v. Sec’y of Health
& Human Servs., No 91-1115V, 1992 WL 35863, at *2 (Fed. Cl. Spec. Mstr. Feb. 7, 1992)).
Respondent argued that given E.J.’s treating physicians’ assessment that “his ongoing symptoms,
which began in April 2015, were [likely] due to mononucleosis,” the present matter lacks
objective evidence supporting both E.J.’s alleged injury and the overall contention that the HPV
vaccines caused the symptoms he experienced. Id. at 8. Additionally, Respondent stated that
under Simmons, Petitioner’s justification for filing her petition “to preserve the statute of
limitations” does not alone establish a reasonable basis. Id. at 9 (citing Simmons v. Sec’y of
Health & Human Servs., 875 F.3d 632, 636 (Fed. Cir. 2017)).


                                                 3
         Petitioner filed a Reply to Respondent’s Response on April 19, 2018. Pet’r’s Reply, ECF
No. 20. In her reply, Petitioner reiterated that based on the two sworn affidavits provided by
herself and E.J., Petitioner’s counsel “had no reason to doubt [Petitioner’s] assertion that records
existed between the first and second HPV vaccination to substantiate E.J.’s autonomic
dysfunction beginning at that time, and well before E.J.’s diagnosis of mono[nucleosis].” Id. at
2. Regarding the statute of limitations, Petitioner argued that Simmons “‘does not expressly (or
even impliedly) abrogate the ‘totality of the circumstances’ test,’” but rather “‘emphasizes the
need for petitioners to locate objective proof supporting a claim—an inquiry that can take time,
as recognized in other decisions observing that claims can possess reasonable basis but then
‘lose’ it later after additional facts are adduced.’” Id. at 1–2 (quoting Amankwaa v. Sec’y of
Health & Human Servs., No. 17-036V, 2018 WL 1125853, *5 (Fed. Cl Spec. Mstr. Jan. 5,
2018)). Thus, Petitioner averred that based on the affidavits supporting her claim and the
medical records already submitted, reasonable basis existed at the time Petitioner filed her
petition. Id.

II.    Summary of Relevant Medical Facts

         E.J. was born on February 10, 2000, and he was a high school freshman when he received
his first HPV vaccination on October 30, 2014. Pet’r’s Ex. 3, ECF No. 8-3. He felt sick the next
day, but thought it was a cold, which he treated with over-the-counter medication. Pet. at 2, ECF
No. 1.

       E.J. received his second HPV vaccination on December 23, 2014. Pet’r’s Ex. 3. The
next day, E.J. was seen by a nurse practitioner at WMG Pediatrics at Brookstone for worsening
cough that had “started in the past 7 days.” Pet’r’s Ex. 10 at 10, ECF No. 10-1. E.J was
diagnosed with sinusitis and a cough and was treated with Prednisone and Amoxicillin-
Clavulanate. Id. at 11. At that time, the plan was to call the clinic “[i]f symptoms persist[ed] or
worsen[ed].” Id. There were no follow-up records filed.

        Approximately four months later, on April 23, 2015, E.J. was seen by Dr. Akpomudiare
Otuguor at Peachtree Immediate Care for fever, sore throat, and headache that had “started 5
days” previously and which E.J. had been treating with “Tylenol/Motrin.” Pet’r’s Ex. 6 at 1,
ECF No. 8-6. Dr. Otuguor diagnosed E.J. with acute pharyngitis and fever and prescribed
Tylenol and Motrin. Id. at 2. On April 27, 2015, E.J. was taken to Peachtree Immediate Care for
a nine-day history of sore throat and headaches. Id. at 6. At that time, E.J. was diagnosed with
mononucleosis. Id. E.J. returned to Peachtree Immediate Care for a follow-up on April 29,
2015, and was seen by Dr. Syed Baber. Id. at 10. Dr. Baber noted that E.J. had “had lower fever
[the previous] night” and diagnosed him with mononucleosis and fever. Id. On May 2, 2015,
E.J. went back to Peachtree Immediate Care for a follow-up and was seen by Dr. Edd Thomas.
Id. at 11. Dr. Thomas noted that E.J.’s mononucleosis was in the “recovery phase” and that his
“fever seem[ed to have] broken.” Id. E.J. was allowed to return to school but had to refrain
from all aerobic and contact sports and P.E. exertion “until cleared by his doctor.” Id. at 11–12.




                                                 4
         E.J. received his third HPV vaccination on May 27, 2015. Pet’r’s Ex. 3 at 1. The record
is silent as to whether E.J.’s mononucleosis had resolved prior to this vaccination.4 On June 18,
2015, E.J. was seen by a nurse practitioner for “abdominal pain, a change in bowel habit,
coughing, headaches and a sore throat.” Pet’r’s Ex. 10 at 17. His medical history notes
mentioned that his “[s]ibling [was] complaining of sore throat and fever as well.” Id. E.J. was
diagnosed with a sore throat, pharyngitis, and bilateral thoracic back pain and was treated with
Ibuprofen. Id. at 18–19.

        On August 11, 2015, E.J. was evaluated in the emergency room for a one-week history of
“headaches, vomiting, diarrhea, back pain, muscle aches and lightheadedness,” which “fe[lt] . . .
similar to mono[nucleosis].” Pet’r’s Ex. 7 at 4, ECF No. 8-7. E.J. was diagnosed with malaise
and fatigue. Id. On September 7, 2015, E.J. returned to the emergency room. Id. at 7. E.J. and
Petitioner told the medical staff that since he “was diagnosed with mononucleosis[,] [E.J.] had
illnesses almost every week with fevers up to 100.2 [degrees].” Id. Dr. Lonnie King, attending
physician, indicated that E.J.’s symptoms could have been “a manifestation of a prolonged
sequela from mononucleosis.” Id. at 9. Laboratory results were “reassuring,” and E.J. was
discharged on the same day. Id. at 10; see also Pet’r’s Ex. 10 at 24–25, 28–29.

        On January 11, 2016,5 E.J. was seen by his “old doctor[,] [Dr. Kyoung-Soon Kim, who]
had started a private practice[,]” for fever, back pain, leg pain, nausea, vomiting, and diarrhea.
Pet’r’s Ex. 1 at 4, ECF No. 1-1; Pet’r’s Ex. 4 at 1, ECF No. 8-4. Dr. Kim noted that E.J. had
become “super sensitive to light” and experienced episodes that felt like his “heart was
skipping.” Pet’r’s Ex. 4 at 1. He also wrote that Petitioner associated the HPV vaccines “with
the onset of [E.J.’s] chronic problems.” Id. A magnetic resonance imaging (“MRI”) of E.J.’s
brain was normal, as was an MRI of his lumbar spine. Id. at 8–9. On January 22, 2016, E.J. was
seen by Dr. Christopher Petit, cardiologist, for syncope. Pet’r’s Ex. 8 at 8–9, ECF No. 8-8;
Pet’r’s Ex. 9 at 26–27, ECF No. 8-9. E.J. reported that his first episode of syncope had occurred
more than six months ago, while the most recent episode had occurred within the previous week.
Id. The symptoms occurred during or immediately after exercise, and they “ha[d] all followed a
prolonged bout of [m]ononucleosis, which [had] left [E.J.] with significant fatigue.” Id. Dr.
Petit’s summary refers to a previous tentative diagnosis of postural orthostatic tachycardia
syndrome (“POTS”)6 and mentions that E.J. continued to experience “tunnel-vision and
presyncope symptoms.” Id. Dr. Petit’s impression after his examination of E.J. was “syncope,
neurocardiogenic (“POTS”).” Id.

        E.J. was again evaluated in the emergency room on February 3, 2016, due to vomiting.
Pet’r’s Ex. 9 at 81. His medical history showed that he had been suffering from fatigue, lower
back pain, occasional syncope, and intermittent vomiting for at least four months, with the
symptoms having initially started following his diagnosis of mononucleosis and the
administration of the HPV vaccines. Id. E.J.’s laboratory results were unremarkable, and he was

4
  The record is also silent as to whether E.J. experienced cough and/or fever shortly after receiving the
third HPV vaccination.
5
  There are no medical records between E.J.’s September 7, 2015 visit and January 11, 2016 visit.
6
  Except for E.J.’s affidavit which notes that “Dr. Kim mentioned a disease called POTS and that it could
be a possibility,” Pet’r’s Ex. 1 at 4, no medical records submitted reference POTS prior to Dr. Petit’s
assessment of E.J.
                                                    5
discharged on the same day. Id. at 83–84. On February 9, 2016, E.J. was seen by Dr. Peter
Fischbach, cardiologist, for “syncope and question of POTS.” Id. at 45. A “head up tilt table
test” was performed which yielded a normal response. See id. at 45, 48–49. E.J. was diagnosed
with “syncope, likely neurocardiogenic.” Id. at 46, 48.

        On April 18, 2016, E.J. had a follow-up visit with Dr. Fischbach for dysautonomia.
Pet’r’s Ex. 8 at 1. The summary notes that the results of E.J.’s head up tilt table test performed
on February 9, 2016, were unremarkable and that “based on [E.J.’s] . . . history and physical
examination (in addition to the tilt table test)[,] the diagnosis of dysautonomia was made.” Id.
There is no indication in E.J.’s medical records when he was diagnosed with dysautonomia. It is
therefore unclear whether this is Dr. Fischbach’s diagnosis or whether he adopted a prior
diagnosis. E.J.’s complaints in April included intermittent vomiting, diarrhea, and fatigue, which
left him unable to attend school full-time. Id. at 1–2. Dr. Fischbach’s diagnosis following his
examination of E.J. was dysautonomia with “[l]imited school attendance” and “[r]ecent
worsening abdominal symptoms.” Id. at 2.

III.   Analysis

       A. Relevant Legal Standards

               a. Good Faith

        Under the Vaccine Act, a special master may award fees and costs for an unsuccessful
petition if “the petition was brought in good faith and there was a reasonable basis for the claim
for which the petition was brought.” 42 U.S.C. § 300aa–15(e)(1); see also Sebelius v. Cloer, 569
U.S. 369, 376 (2013). “Good faith” is a subjective standard. Hamrick v. Sec’y of Health &
Human Servs., No. 99-683V, 2007 WL 4793152, at *3 (Fed. Cl. Spec. Mstr. Nov. 19, 2007).
Petitioners act in “good faith” if they hold an honest belief that a vaccine injury occurred.
Turner v. Sec’y of Health & Human Servs., No. 99-544V, 2007 WL 4410030, at *5 (Fed. Cl.
Spec. Mstr. Nov. 30, 2007). Petitioners are “entitled to a presumption of good faith.” Grice v.
Sec’y of Health & Human Servs., 36 Fed. Cl. 114, 121 (1996) (noting that in the absence of
evidence of bad faith, the special master was justified in presuming the existence of good faith).
Respondent does not contest that the petition was filed in good faith. See generally Resp’t’s
Response, ECF No. 19. Moreover, there is no evidence that this petition was brought in bad
faith. Therefore, the undersigned finds that the good faith requirement is met.

               b. Reasonable Basis

        By contrast, Respondent does contest the reasonable basis for this petition. “Reasonable
basis” is not defined in the Vaccine Act or Rules. In addition, the Federal Circuit has not
interpreted “reasonable basis” or provided any guidance as to how petitioners satisfy the
reasonable basis standard. Chuisano v. Sec’y of Health & Human Servs., 116 Fed. Cl. 276, 285
(2014) (citing Woods v. Sec’y of Health & Human Servs., 105 Fed. Cl. 148, 153 (2012)). On the
other hand, “the Vaccine Act requires that petitions be accompanied with evidence of injury or
an explanation as to why records are not available . . . [to] ensure[] that petitioners and their
counsel make some effort to establish that there was a vaccination and an injury that may be

                                                6
linked to the vaccine.” Simmons, 128 Fed. Cl. 579, 583 (2016), aff’d, 875 F.3d 632 (Fed. Cir.
2017). Deciding whether a claim has a reasonable basis “‘is within the discretion of the Special
Master[.]’” Id. at 582 (internal citations omitted).

        In determining reasonable basis, a court looks not at the likelihood of the claim’s success,
but instead assesses its feasibility based on objective evidence. Turner, 2007 WL 4410030, at *6
(citing Di Roma v. Sec’y of HHS, No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr.
Nov. 18, 1993)). Thus, petitioners must offer more than an unsupported assertion that a vaccine
caused the injury alleged. See, e.g., Perreira v. Sec’y of Health & Human Servs., 33 F.3d 1375,
1377 (Fed. Cir. 1994); McKellar v. Sec’y of Health & Human Servs., 101 Fed. Cl. 297, 303–04
(2011); Cortez v. Sec’y of Health & Human Servs., No. 09-176V, 2014 WL 1604002, at *5 (Fed.
Cl. Spec. Mstr. Mar. 26, 2014). Petitioners must “affirmatively demonstrate [the] reasonable
basis” of their claim through some objective evidentiary showing. McKellar, 101 Fed. Cl. at
305. Such showing “must, at a minimum, be supported by medical records or medical opinion.”
Everett, 1992 WL 35863, at *2.

               c. Statute of Limitations

        A “looming statute of limitations deadline . . . has no bearing on whether there is a
reasonable factual basis ‘for the claim’ raised in the petition.” Simmons, 875 F.3d at 636; see
also Amankwaa v. Sec’y of Health & Human Servs., 138 Fed. Cl. 282, 289–90 (2018) (noting
that “special masters must not consider subjective factors in determining whether a claim has a
reasonable basis” and should “limit[] [their] review to the claim alleged in the petition . . . based
on the materials submitted.” (quoting Santacroce v. Sec’y of Health & Human Servs., No. 15-
555V, 2018 WL 405121, at *7 (Fed. Cl. Spec. Mstr. Jan. 5, 2018))). The court in Simmons
explained that because the inquiry involved in determining the reasonable basis of a claim is
objective, it is “unrelated to counsel’s conduct.” 875 F.3d at 636. Petitioners must therefore file
evidence of an injury with their petition, which the “special master may consider . . . in
determining whether a reasonable basis for the claim exists.” Cottingham on Behalf of K.C. v.
Sec’y of Health & Human Servs., No. 15-1291V, 2018 WL 6803150, at *3 (Fed. Cl. Dec. 27,
2018). “[T]he fact that the statute of limitations [may be] about to expire [does] not excuse
counsel’s obligation to show he had some basis for the claim beyond his conversation with the
petitioner[]” before filing the petition. Simmons, 875 F.3d at 634 (quoting Simmons, 128 Fed.
Cl. at 584 (internal citations omitted)).

       B. Petitioner’s Claim Lacks Reasonable Basis for a Fees Award

        Petitioner’s argument that her submitted record provides objective evidence to support
her claim is inconsistent with the actual record. Petitioner had not received all the medical
records necessary to establish reasonable basis before she filed the petition. This is evidenced by
counsel’s repeated attempts to collect additional records and discuss the Program’s burden of
proof prior to filing. The evidence Petitioner submitted could, at most, have established that the
vaccinations preceded the onset of the injury. None of E.J.’s medical providers associated his
symptoms with his vaccinations. On the contrary, E.J.’s treating physicians noted that his
ongoing symptoms were likely due to mononucleosis. See, e.g., Pet’r’s Ex. 7 at 4, 7, 9, ECF No.
8-7 (stating that E.J.’s complaints “may be a manifestation of a prolonged sequela from

                                                  7
mononucleosis”); Pet’r’s Ex. 8 at 8 (“[E.J.’s] symptoms have all followed a prolonged bout of
[m]ononucleosis which left him with significant fatigue.”). A finding of reasonable basis,
however, “‘requires presenting more than evidence showing only that the vaccine preceded the
onset of the injury for which the petitioner seeks compensation.’” Chuisano, 116 Fed. Cl. at 287
(quoting Chuisano v. Sec’y of Health & Human Servs., No. 07-452V, 2013 WL 6234660, at *13
(Fed. Cl. Spec. Mstr. Oct. 25, 2013)). In sum, Petitioner’s medical records are insufficient to
show the claim’s feasibility.

        Additionally, Petitioner claims that despite “the lack of medical records after the first and
second [HPV] shot[s] that would support [E.J.’s] symptom onset,” the sworn affidavits provided
by Petitioner and E.J. “are evidence relevant to determining whether there is reasonable basis for
a vaccine claim” in this case. Pet’r’s Mot. for AFC at 3–4, ECF No. 14. It is established in the
Program that a petitioner’s own statements are not “objective” for purposes of evaluating
reasonable basis. See, e.g., Chuisano, 116 Fed. Cl. at 291 (petitioner’s affidavit detailing
“subjective belief” of vaccine injury did not constitute objective evidence); Foster v. Sec’y of
Health & Human Servs., No. 16-1714V, 2018 WL 774090, at *3 (Fed. Cl. Spec. Mstr. Jan. 2,
2018) (reasonable basis existed where counsel relied not on statements made by the petitioner
but on “actual objective record proof”) (emphasis added). Here, in the absence of medical
records supporting the claim alleged in the petition, Petitioner’s and E.J.’s affidavits are not
alone sufficient to establish reasonable basis.

        In the alternative, Petitioner argues that she was compelled to file her petition with
incomplete medical records due to time constraints. Specifically, she states that although she
“encountered difficulty . . . in obtaining” the missing medical records, she filed the petition on
October 27, 2017, “[i]n order to preserve the statute of limitations.” Pet’r’s Mot. for AFC at 3,
ECF No. 14. This argument is two-fold: first, Petitioner is arguing that she did not have enough
time to review the record and collect all the necessary evidence prior to filing; second, she is
arguing that she filed the petition without said necessary evidence because the statute of
limitations would run. Neither argument is supported by the record.

         Petitioner argues that under Simmons, “the circumstances informing an attorney’s
investigation of a claim’s basis []including the fact that an attorney may have insufficient time to
complete that investigation . . . are []relevant.” Pet’r’s Reply at 1–2, ECF No. 20 (quoting
Amankwaa, 2018 WL 1125853, at *5). This argument however is not supported by Simmons. In
Simmons, the Federal Circuit held that despite counsel’s duty to investigate a claim before filing
it, the determination of reasonable basis is unrelated to counsel’s conduct. Simmons, 875 F.3d at
636. Thus, Petitioner’s counsel’s performance of due diligence, counsel’s reliance on
Petitioner’s and E.J.’s affidavits, and Petitioner’s subjective belief that the HPV vaccines caused
the injury alleged have no bearing on whether there was an objective reasonable basis for
Petitioner to file her claim. Even if Petitioner’s reading of Simmons was correct, her argument
would still fail because the billing record shows that Petitioner’s counsel and his associates had
over eight months to investigate the merits of the claim before filing the petition on October 27,
2017. The billing record also reveals that counsel contacted Petitioner on numerous occasions,
including one month before filing the petition, to discuss his concerns about missing medical
records critical to supporting Petitioner’s claim and Petitioner’s burden of proof. Thus, the



                                                  8
billing record entries cut against the assertion that Petitioner’s counsel lacked adequate time for
case review.

         Furthermore, Petitioner’s argument that she filed the petition with an incomplete record
because the statute of limitations would run is not a legally recognized justification. Vaccine
Program petitioners “can no longer invoke the fact that an attorney was compelled to file the case
at the limitations cut-off to excuse an incomplete review of the case’s objective basis at that
time.” Gmuer v. Sec’y of Health & Human Servs., No. 16-1400V, 2018 U.S. Claims LEXIS
1181, at *20 (Fed. Cl. Spec. Mstr. Jul. 26, 2018) (citing Simmons, 875 F.3d at 636). As the
Federal Circuit explained in Simmons, “a looming statute of limitations deadline . . . has no
bearing on whether there is a reasonable factual basis ‘for the claim’ raised in the petition.” 875
F.3d at 636. Because Petitioner lacked sufficient evidence to support her claim, invoking the
statute of limitations is not a valid argument.

        In sum, the totality of the circumstances reflects that Petitioner’s claim lacks reasonable
basis. Petitioner did not provide objective evidence to establish the feasibility of her claim. Her
counsel had ample time to review her claim and in fact did so, noting necessary missing records
prior to filing. Finally, Petitioner’s reliance on a statute of limitations deadline belies the facts in
her case and does not comport with the Program’s established case law.

IV.     Conclusion

        For the reasons set forth above, the undersigned finds that Petitioner has failed to
establish that there was a reasonable basis for the claim for which the petition was brought.
Accordingly, the undersigned finds that an award of attorneys’ fees and costs to Petitioner is
unreasonable, and her motion is hereby DENIED.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court shall enter judgment in accordance herewith.7
        IT IS SO ORDERED.
                                                 s/Herbrina D. Sanders
                                                 Herbrina D. Sanders
                                                 Special Master




7
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).
                                                     9